DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 5-7 state: “…and the positive electrode portion and the negative electrode portion of the stacked capacitor being electrically connected to the first supporting element and the second supporting element.” It is unclear as to which electrode portion is electrically connected to which supporting element. The claim will be examined as best understood. 







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 5, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kochi et al. (US Publication 2004/0027789).
In re claim 1, Kochi discloses a stacked capacitor assembly structure comprising: 
a capacitor unit including a plurality of stacked capacitors (151, 152 – Figure 7, ¶24), each of the stacked capacitors having a positive portion (1 and 3 – Figure 7, ¶25-26) and a negative portion (6, 7, and 8 – Figure 7, ¶25); 
a package unit including an insulation package (10 – Figure 7, ¶27) partially covering the capacitor unit (Figure 7), the capacitor unit having a first exposed portion (exposed portion of 1, 3 – Figure 7) and a second exposed portion (left exposed portion of 8 – Figure 7) exposed from the package unit (10 – Figure 7); and 
an electrode unit including a first electrode structure (right 101 – Figure 7, ¶60) and a second electrode structure (left 101 – Figure 7); 
wherein the first electrode structure (right 101 – Figure 7) serves as a first outer end electrode to cover the first exposed portion of the capacitor unit (Figure 7) and to electrically contact the positive portion (1, 3 – Figure 7) of the stacked capacitor; 

In re claim 5, Kochi discloses the stacked capacitor assembly structure according to claim 1, as explained above. Kochi further discloses wherein the first electrode structure (right 101 – Figure 7) includes a first inner conductive layer (right 13 – Figure 7, ¶60) covering the first exposed portion (exposed portion of 1, 3 – Figure 7) and electrically contacting the positive portion (1, 3 – Figure 7), a first intermediate conductive layer (right 14 – Figure 7, ¶60) covering the first inner conductive layer (right 13 – Figure 7), and a first outer conductive layer (right 15 – Figure 7, ¶60) covering the first intermediate conductive layer (Figure 7), and the second electrode structure (left 101 – Figure 7) includes a second inner conductive layer (left 13 – Figure 7) covering the second exposed portion (exposed portion of 8 – Figure 7) and electrically contacting the negative portion (6, 7, 8 – Figure 7), a second intermediate conductive layer (left 14 – Figure 7) covering the second inner conductive layer (Figure 7), and a second outer conductive layer (left 15 – Figure 7) covering the second intermediate conductive layer (Figure 7); 
wherein the first inner conductive layer and the second inner conductive layer (left and right 13 – Figure 7) respectively include an Ag layer or a composite layer including an Ag layer and a conductive diffusion barrier layer (¶60), and the first intermediate conductive layer and the second intermediate conductive layer (left and right 14 – Figure 7) are both Ni layers (¶61), while the first outer conductive layer and the second outer conductive layer (left and right 15 – Figure 7) are both Sn layers (¶62), and the conductive diffusion barrier layer is selected from the group consisting of carbon, carbon compounds, carbon nanotubes, graphene, silver, gold, platinum, palladium, titanium nitride, and titanium carbide.
	In re claim 6, Kochi discloses a stacked capacitor assembly structure comprising: 

a package unit including an insulation package (10 – Figure 7, ¶27) partially covering the capacitor unit (Figure 7),and 
an electrode unit including a first electrode structure (right 101 – Figure 7, ¶60) and a second electrode structure (left 101 – Figure 7); 
wherein the first electrode structure (right 101 – Figure 7) serves as an outer end electrode to cover an exposed portion of the capacitor unit (Figure 7) and to electrically contact one of the positive portion (1, 3 – Figure 7) and the negative portion of the stacked capacitor; 
wherein the second electrode structure (left 101 – Figure 7) serves as a lead frame electrode pin to support the capacitor unit and electrically contact the other one of the positive electrode portion and the negative electrode portion of the stacked capacitor (6, 7, 8 – Figure 7) (Figure 7).
	In re claim 9, Kochi discloses a stacked capacitor assembly structure comprising: 
a capacitor unit including a plurality of stacked capacitors (151, 152 – Figure 7, ¶24), each of the stacked capacitors having a positive portion (1 and 3 – Figure 7, ¶25-26) and a negative portion (6, 7, and 8 – Figure 7, ¶25); 
an electrode unit including a first electrode structure (right 101 – Figure 7, ¶60) and a second electrode structure (left 101 – Figure 7); 
wherein the first electrode structure (right 101 – Figure 7) serves as an outer end electrode so as to cover one end of the capacitor unit (Figure 7) and to electrically contact one of the positive portion and the negative portion (1, 3 – Figure 7) of the stacked capacitor; 
wherein the second electrode structure (left 101 – Figure 7) is electrically connected to the other one of the positive electrode portion (6, 7, and 8– Figure 7) and the negative electrode portion of the stacked capacitor (Figure 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochi et al. (US Publication 2004/0027789) in view of Shimoyama et al. (US Publication 2004/0264111).
	In re claim 2, Kochi discloses the stacked capacitor assembly structure according to claim 1, as explained above. Kochi further discloses wherein a plurality of the stacked capacitors (151, 152 – Figure 7) are sequentially stacked (Figure 7), and a plurality of positive electrode portions (1, 3 – Figure 7) of the plurality of stacked capacitors (151, 152 – Figure 7) are sequentially stacked or separated from each other (Figure 7).
	Kochi does not disclose wherein each of the two stacked capacitors is electrically connected to each other by a conductive adhesive.
	Shimoyama discloses each of two stacked capacitors (Figure 3, ¶38) is electrically connected to each other by a conductive adhesive (9 – Figure 3, ¶39).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the conductive adhesive and stacked capacitor . 
	
3.	Claims 3, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochi et al. (US Publication 2004/0027789) in view of Shimoyama et al. (US Publication 2004/0264111) and in further view of Nakada et al. (US Publication 2003/0026064).
In re claim 3, Kochi discloses the stacked capacitor assembly structure according to claim 1, as explained above. Kochi does not disclose a supporting unit including a first supporting element and a second supporting element, the plurality of stacked capacitors being sequentially stacked on the first supporting element and the second supporting element, and the positive electrode portion and the negative electrode portion of the stacked capacitor being electrically connected to the first supporting element and the second supporting element.
Shimoyama discloses a supporting unit including a second supporting element (5 – Figure 3, ¶39), the plurality of stacked capacitors (Figure 3, ¶39) being sequentially stacked on the second supporting element (5 – Figure 3), and the negative electrode portion (3, 4 – Figure 3, ¶20) of the stacked capacitor being electrically connected to the second supporting element (Figure 3).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the supporting element and stacked capacitor structure as described by Shimoyama to provide for a stacked capacitor unit having greater mechanical strength and lower ESR. 
Nakada discloses a supporting unit including a first supporting element (41 – Figure 5, ¶49) the plurality of stacked capacitors (11 – Figure 5, ¶49) being sequentially stacked on the first supporting element (41 – Figure 5)	, and the positive electrode portion (12 – Figure 5, ¶34) of the stacked capacitor being electrically connected to the first supporting element (41 – Figure 5). 

In re claim 4, Kochi discloses the stacked capacitor assembly structure according to claim 1, as explained above. Kochi does not disclose a supporting unit including a first supporting element and a second supporting element, the positive portion and the negative portion of the stacked capacitor being electrically and respectively connected to the first supporting element and the second supporting element, wherein the plurality of stacked capacitors are divided into a plurality of first stacked capacitors and a plurality of second stacked capacitors, a plurality of the first stacked capacitors are sequentially stacked on a top end of the first supporting element and a top end of the second supporting element, and a plurality of the second stacked capacitors are sequentially stacked on a bottom end of the first supporting element and a bottom end of the second supporting element.
Shimoyama discloses a supporting unit including a second supporting element (5 – Figure 3, ¶39) and the negative electrode portion (3, 4 – Figure 3, ¶20) of the stacked capacitor (Figure 3) being electrically connected to the second supporting element (Figure 3), wherein the plurality of stacked capacitors are divided into a plurality of first stacked capacitors (capacitor elements above 5 – Figure 3, ¶38-39) and a plurality of second stacked capacitors (capacitor elements below 5 – Figure 3, ¶38-39), a plurality of the first stacked capacitors are sequentially stacked on a top end of the second supporting element (5 – Figure 3), and a plurality of the second stacked capacitors are sequentially stacked on a bottom end of the second supporting element (5 – Figure 3). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the supporting element and stacked capacitor structure as described by Shimoyama to provide for a stacked capacitor unit having greater mechanical strength and lower ESR. 

The combination of Kochi and Nakada discloses the plurality of stacked capacitors are divided into a plurality of first stacked capacitors and a plurality of second stacked capacitors, a plurality of the first stacked capacitors are sequentially stacked on a top end of the first supporting element, and a plurality of the second stacked capacitors are sequentially stacked on a bottom end of the first second supporting elements.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the supporting element and stacked capacitor structure as described by Nakada to provide for a stacked capacitor unit having greater mechanical strength and lower ESR. 
In re claim 10, Kochi discloses the stacked capacitor assembly structure according to claim 9, as explained above. 
Kochi further discloses wherein the first electrode structure (right 101 – Figure 7) includes a first inner conductive layer (right 13 – Figure 7, ¶60) covering the first exposed portion (exposed portion of 1, 3 – Figure 7) and electrically contacting the positive portion (1, 3 – Figure 7), a first intermediate conductive layer (right 14 – Figure 7, ¶60) covering the first inner conductive layer (right 13 – Figure 7), and a first outer conductive layer (right 15 – Figure 7, ¶60) covering the first intermediate conductive layer (Figure 7), and the second electrode structure (left 101 – Figure 7) includes a second inner conductive layer (left 13 – Figure 7) covering the second exposed portion (exposed portion of 8 – Figure 7) and electrically contacting the negative portion (6, 7, 8 – Figure 7), a second intermediate conductive layer (left 14 – Figure 7) covering the second inner conductive layer (Figure 7), and a second outer 
Kochi does not disclose a supporting unit including a first supporting element and a second supporting element, and the plurality of stacked capacitors are 19sequentially stacked on the first supporting element and the second supporting element, the positive portion and the negative portion of the stacked capacitor being respectively and electrically connected to the first supporting element and the second supporting element.
Shimoyama discloses a supporting unit including a second supporting element (5 – Figure 3, ¶39), the plurality of stacked capacitors (Figure 3, ¶39) being sequentially stacked on the second supporting element (5 – Figure 3), and the negative electrode portion (3, 4 – Figure 3, ¶20) of the stacked capacitor being electrically connected to the second supporting element (Figure 3).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the supporting element and stacked capacitor structure as described by Shimoyama to provide for a stacked capacitor unit having greater mechanical strength and lower ESR. 
Nakada discloses a supporting unit including a first supporting element (41 – Figure 5, ¶49) the plurality of stacked capacitors (11 – Figure 5, ¶49) being sequentially stacked on the first supporting element (41 – Figure 5)	, and the positive electrode portion (12 – Figure 5, ¶34) of the stacked capacitor being electrically connected to the first supporting element (41 – Figure 5). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the supporting element and stacked capacitor structure as described by Nakada to provide for an element having reduced ESR. 
4.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochi et al. (US Publication 2004/0027789) in view of Nakada et al. (US Publication 2003/0026064).
In re claim 7, Kochi discloses the stacked capacitor assembly structure according to claim 6, as explained above. Kochi further discloses wherein the plurality of the stacked capacitors (151, 152 – Figure 7) are sequentially stacked (Figure 7).  
Kochi further discloses wherein the first electrode structure (right 101 – Figure 7) includes a first inner conductive layer (right 13 – Figure 7, ¶60) covering the first exposed portion (exposed portion of 1, 3 – Figure 7) and electrically contacting the positive portion (1, 3 – Figure 7), a first intermediate conductive layer (right 14 – Figure 7, ¶60) covering the first inner conductive layer (right 13 – Figure 7), and a first outer conductive layer (right 15 – Figure 7, ¶60) covering the first intermediate conductive layer (Figure 7), 
wherein the first inner conductive layer (right 13 – Figure 7) includes an Ag layer or a composite layer including an Ag layer and a conductive diffusion barrier layer (¶60), the first intermediate conductive layer (left and right 14 – Figure 7) is a Ni layer (¶61), the first outer conductive layer (left and right 15 – Figure 7) is a Sn layer (¶62), and the conductive diffusion barrier layer is selected from the group consisting of carbon, carbon compounds, carbon nanotubes, graphene, silver, gold, platinum, palladium, titanium nitride, and titanium carbide.
Kochi does not disclose a plurality of positive portions of the plurality of stacked capacitors are sequentially stacked on the lead frame electrode pins.
Nakada discloses a plurality of positive portions (12 – Figure 5) of the plurality of stacked capacitors (Figure 7) are sequentially stacked on the lead frame electrode pins (combination of 17, 20, and 41 – Figure 5, ¶33, ¶39).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the supporting element and stacked capacitor structure 
In re claim 8, Kochi discloses the stacked capacitor assembly structure according to claim 6, as explained above. Kochi further discloses the 18plurality of stacked capacitors are divided into a plurality of first stacked capacitors (top 151, 152 – Figure 5) and a plurality of second stacked capacitors (bottom 151, 152 – Figure 5)
Kochi further discloses wherein the first electrode structure (right 101 – Figure 7) includes a first inner conductive layer (right 13 – Figure 7, ¶60) covering the first exposed portion (exposed portion of 1, 3 – Figure 7) and electrically contacting the positive portion (1, 3 – Figure 7), a first intermediate conductive layer (right 14 – Figure 7, ¶60) covering the first inner conductive layer (right 13 – Figure 7), and a first outer conductive layer (right 15 – Figure 7, ¶60) covering the first intermediate conductive layer (Figure 7), 
wherein the first inner conductive layer (right 13 – Figure 7) includes an Ag layer or a composite layer including an Ag layer and a conductive diffusion barrier layer (¶60), the first intermediate conductive layer (left and right 14 – Figure 7) is a Ni layer (¶61), the first outer conductive layer (left and right 15 – Figure 7) is a Sn layer (¶62), and the conductive diffusion barrier layer is selected from the group consisting of carbon, carbon compounds, carbon nanotubes, graphene, silver, gold, platinum, palladium, titanium nitride, and titanium carbide.
Kochi does not disclose the plurality of positive portions of the plurality of first stacked capacitors are sequentially stacked on the lead frame electrode pins and the plurality of positive portions of the plurality of second stacked capacitors are sequentially stacked on a bottom end of the lead frame electrode pins.
Nakada discloses a plurality of positive electrode portions (12 – Figure 5, ¶34) of the plurality of first stacked capacitors being sequentially stacked on the lead frame electrode pins (combination of 17, 20, and 41 – Figure 5). Nakada further discloses the lead frame electrode 
The combination of Kochi and Nakada discloses the plurality of positive portions of the plurality of first stacked capacitors are sequentially stacked on the lead frame electrode pins and the plurality of positive portions of the plurality of second stacked capacitors are sequentially stacked on a bottom end of the lead frame electrode pins; 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the supporting element and stacked capacitor structure as described by Nakada to provide for a stacked capacitor unit having greater mechanical strength and lower ESR. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848